Citation Nr: 1146044	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied reopening the Veteran's claims of service connection for a back disability and hypertension. 

In October 2011, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a back disability was denied on the merits in a January 2008 Board decision. 

2.  A December 2008 rating decision declined to reopen the claim for a low back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a January 2009 letter and did not file a notice of disagreement. 

3.  Additional evidence received since the December 2008 rating decision, which denied reopening the claim for a back disability, is new to the claims file but is duplicative of evidence already of record at the time of that decision. 

4.  The claim of entitlement to service connection for hypertension was previously denied by the Board in a February 2007 decision. 

5.  Additional evidence received since the February 2007 Board decision is new to the claims file, but does not raise a reasonable possibility of substantiating the claim for hypertension. 


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied reopening the claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2011).

2.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The February 2007 Board decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

4.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.  In addition, when a claimant petitions to reopen a previously denied claim, the claimant must be notified of the elements of new and material evidence and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  All notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  


Here, prior to the initial rating decision in this matter, an August 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  It also notified the Veteran that his service connection claims for a back disability and hypertension had previously been denied and explained the reasons for the prior denials.  The Veteran was informed that new and material evidence was needed to reopen these claims. 

The Board notes that the August 2009 letter did not provide notice of the elements of new and material evidence as required under Kent.  However, such notice was provided in the October 2009 rating decision and May 2010 statement of the case (SOC).  While notice of the elements of new and material evidence should have been provided in a letter dedicated to that purpose, the Board finds that a reasonable person would have understood based on the notice provided in the August 2009 letter, the October 2009 rating decision, and the May 2010 SOC what was needed to reopen the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran had an opportunity to respond with additional information and evidence after the October 2009 rating decision and May 2010 SOC were issued before his claims were subsequently readjudicated and a supplemental statement of the case (SSOC) issued in March 2011.  Thus, the Board finds that lack of notice of the elements of new and material evidence in the August 2009 notice letter did not result in any prejudice.  See id. (holding that lack of prejudicial harm from any notice error may be shown, among other ways, if a reasonable person could be expected to understand from the notice what was needed); see also Mayfield, 499 F.3d at 1323.

The Board also notes that the August 2009 VCAA notice letter erroneously referred to an August 2002 rating decision and January 2008 Board decision as the last final denials of the Veteran's claims.  In fact, a petition to reopen the claim of service connection for a back disability was last denied in a December 2008 rating decision.  Moreover, a February 2007 Board decision last denied the claim for hypertension.  Nevertheless, the Board finds that this error was nonprejudicial.  In this regard, because earlier rather than later dates of the previous denials were given, this increased the scope of the time period for which the Veteran might have submitted evidence rather than potentially limiting it to more recent dates.  Most importantly, the Veteran was provided notice of the reasons for the prior denials on the merits and thus was informed of what any newly submitted evidence needed to show in order to reopen his claims -namely a manifestation of the disorders in service and/or a relationship of the current disorders to service.  Indeed, the December 2008 rating decision, which denied reopening the claim for a back disability, was dated less than a year after the Board's January 2008 decision and no additional evidence pertaining to the back had been submitted during that short interim period.  Thus, notice of the February 2007 Board decision and December 2008 rating decision would not have provided any further substantive information to the Veteran with regard to the reasons for the prior denials or what any newly submitted evidence needed to show in order to reopen the claims.  The Board also notes that the February 2007 Board decision and December 2008 rating decision had been mailed to the Veteran, as shown by letters in the claims file associated with these decisions.  Presumably, then, the Veteran was already aware that these decisions constituted the last prior denials of his claims. 

Accordingly, as there is no indication that the mistaken dates of the previous denials provided in the August 2009 notice letter has resulted in any prejudice, the Board finds that the error was harmless.  See Mayfield, 19 Vet. App. 103 at 115; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether an error is harmless is case-specific and based on an examination of the record).  As such, the Board finds that the duty to notify has been satisfied and that no further notice is required. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file, as well as a July 2010 private medical opinion submitted by the Veteran.  The file also includes private records submitted by the Veteran or obtained by VA on his behalf in connection with previous claims.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The Board notes that the Veteran has stated a belief that his service treatment records were destroyed in the July 1973 fire that occurred at The National Personnel Records Center (NPRC) in St. Louis, Missouri.  In this regard, the Veteran had received a September 2003 letter from the NPRC letting him know that his service treatment records may have been destroyed in the 1973 fire unless they had previously been obtained by VA.  VA had in fact obtained the Veteran's service treatment records in connection with an August 1954 rating decision adjudicating a different claim.  These records have remained with VA and thus were not destroyed in the fire. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  However, in the context of a petition to reopen a previously denied claim, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured with respect to that claim.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Here, the Veteran was not afforded an examination in association with his petitions to reopen.  As will be discussed below, the Board concludes that new and material evidence has not been submitted with respect to either claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115.

II. Analysis

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic diseases, including arthritis and cardiovascular-renal disease, to include hypertension, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A. Back Disability 

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a back disability.  For the following reasons, the Board finds that reopening is not warranted.  

The Veteran initially filed for service connection for a back disability in August 2001.  This claim was eventually denied on appeal by the Board in a January 2008 decision which is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran petitioned to reopen this claim in June 2008.  The petition to reopen was denied in a December 2008 rating decision.  The Veteran was notified of this decision and his appellate rights in a January 2009 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. § 20.200; see also 38 C.F.R. §§ 20.201, 20.302(a) (2011).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

Because the December 2008 rating decision constitutes the last final denial of the Veteran's claim, there must be evidence submitted by the Veteran or obtained by VA which was not of record at the time of the December 2008 rating decision and which relates to an unestablished fact necessary to substantiate the claim. 

Service connection for a back disability was denied on the merits in the January 2008 Board decision because the evidence of record did not show that this disability manifested during service or was otherwise related to service.  His petition to reopen was denied in the December 2008 rating decision because no additional evidence was submitted pertaining to his back disability.  Thus, in order to reopen his claim, there must be new evidence which would support a finding that the Veteran's current back disability is related to service. 

At the time of the December 2008 rating decision, the relevant evidence consisted of the Veteran's service treatment records, post-service VA and private treatment records, letters from his private physician, and the Veteran's own statements.  This evidence included a May 2002 VA examination report reflecting that, according to a history obtained from the Veteran, he had been thrown from a truck during service, was treated briefly in the field, and then returned to active duty.  It also included a June 2004 statement by the Veteran asserting that he was actively monitored and treated for back and sciatica problems since the 1950's following separation from active service.  Finally, it included letters dated in May 2003 and May 2007 from a Dr. Megariotis, the Veteran's private physician, asserting that the Veteran's back disability was related to the automobile accident he was in during service. 

The relevant evidence associated with the claims file since the December 2008 rating decision includes another statement by Dr. Megariotis, dated in July 2010, asserting that the Veteran's back disability was related to the truck accident in service.  It also includes the Veteran's testimony at the October 2011 Board hearing averring he had been treated for sciatica and back problems since the 1950's.  Finally, it includes an October 2011 letter to a K.T., who, according to the Veteran, served with him and could support his contentions.  However, no statements from K.T. have been obtained.  The Veteran indicated in an October 2011 statement that he had been unsuccessful in contacting K.T. by phone. 

The Board finds that while the evidence associated with the file since the December 2008 rating decision is technically new, it is not material.  Rather, it is duplicative of the evidence of record at the time of the prior denial, including the statement by Dr. Megariotis and the Veteran's own contentions.  This evidence had already been reviewed and considered in the Board's January 2008 decision and in the December 2008 rating decision.  The Board had found that it was not sufficient to grant service connection given the absence of any back problems during service, as shown by the service treatment records, and the fact that there was no evidence of back problems for forty five years after discharge.  It was also noted that Dr. Megariotis had not provided a rationale supporting his opinion.  Thus, because the newly submitted evidence is cumulative of evidence already considered in previous denials of the Veteran's claim, it is not material.  See 38 C.F.R. § 3.156.  Likewise, although the Veteran has submitted a letter that he wrote to K.T., no statements from K.T. himself are in the file and the Veteran's letter does not provide any new information with regard to this claim.

As such, the Board finds that the Veteran has not submitted any evidence not already considered in previous and final adjudications of this claim showing that a back disability manifested in service or within one year of service separation, or is otherwise related to service.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a back disability.  The petition to reopen is denied.  See 38 C.F.R. § 3.156(a).

B. Hypertension

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for hypertension.  Preliminarily, the Board notes that the Veteran argues that his hypertension is caused or aggravated by medication he takes to treat his back disability.  The Veteran had not advanced this theory of service connection when this claim was last adjudicated.  However, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (2008); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, the Board finds that the Veteran's claim for hypertension as secondary to treatment for his back disability is properly characterized as a petition to reopen his previously denied claim.  For the following reasons, the Board finds that reopening is not warranted.  

The Veteran initially filed for service connection for hypertension in August 2001.  This claim was denied by the Board in a February 2007 decision which is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Because the February 2007 Board decision constitutes the last final denial of the Veteran's claim, there must be evidence submitted by the Veteran or obtained by VA which was not of record at the time of that decision and which relates to an unestablished fact necessary to substantiate the claim.  

Service connection for hypertension was denied in the February 2007 Board decision because the Board found that hypertension did not manifest during active service or until 1990, which was over forty years since the Veteran's discharge from active service.  Thus, the Board found that a relationship between service and the Veteran's hypertension had not been shown.  Accordingly, in order to reopen this claim, there must be evidence not of record at the time of the February 2007 Board decision which would help support a finding that the Veteran's hypertension is related to service or a service-connected disability. 

At the time of the February 2007 Board decision, the relevant evidence of record included the Veteran's service treatment records, which were negative for hypertension, VA and private treatment records showing treatment and diagnoses of hypertension, and a June 2004 statement from the Veteran asserting that his blood pressure had been treated and monitored since the 1950's.  

The relevant evidence of record associated with the file since the February 2007 rating decision includes a July 2010 statement from Dr. Megariotis opining that the Veteran's hypertension was caused by taking medication to treat his back pain, and the Veteran's testimony at the October 2011 Board hearing asserting that his hypertension was caused or aggravated by medication he took for his back disorder.  It also includes the Veteran's statement at the Board hearing that he had marginal elevated blood pressure readings during active service.  

The Board finds that the Veteran's hearing testimony and the July 2010 stated by Dr. Megariotis are not sufficient to reopen this claim.  With regard to the Veteran's contention that his hypertension is caused by medication taken for back pain, the Board notes that service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Here, service connection has not been established for the Veteran's back disability, as discussed above.  Thus, service connection cannot be granted as a matter of law for hypertension caused or aggravated as a result of taking medication to treat the Veteran's back disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  Accordingly, the newly submitted evidence with regard to service connection on a secondary basis does not raise a reasonable possibility of substantiating the claim and as such does not constitute new and material evidence.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that "the phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence" but rather provides guidance as to whether submitted evidence meets the new and material requirements under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a)). 

With regard to the Veteran's contention at the Board hearing that he had elevated blood pressure readings during service, the Veteran's service treatment records were reviewed in the Board's February 2007 decision and found to be negative for blood pressure readings showing hypertension.  Thus, this evidence has already been considered. 

The Veteran also submitted a few service treatment records showing treatment for chest pain and heart problems.  These records were already in the file at the time of the February 2007 Board decision and therefore are not new.  See id.

The Veteran has not submitted any evidence not already of record at the time of the February 2007 rating decision which would support a finding that hypertension manifested in service or within one year of service separation, or is otherwise related to service. 

Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension.  The petition to reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for a back disability is denied.

The petition to reopen the claim of entitlement to service connection for hypertension is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


